DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species A1, claims 1-2, in the reply filed on 8/23/22 is acknowledged.

Drawings
The drawings are objected to because the structures in figures 2, 3, 6 and 7 are not clear. Specifically, the letter on the outside of the parenthesis of (Si-O) cannot be read, and in some structures the “a” is unclear, CH2 and CH3 are unclear, including in fig 3 where there is some scribble between the carbon and b and carbon and c.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an asymmetric diene-structured acrylate ethylene glycol methacrylate. The term “diene-structured” is indefinite since it is not clear what is meant by diene-structured and how said diene-structured affects the acrylate ethylene glycol methacrylate.
The structures in reaction formulas 1 and 2 are not clear. For instance, there seems to be a letter after the parenthesis in (Si-O) but it is not legible. It will be treated as an “m” since claim 2 describes an “m”. Some (CH2) groups have digits to recite how many are applied but they are also not legible.
Additionally, a claim needs to explain the meaning of variables, which is missing from claim 1.
Claim 2, line 3, recites that m “may be set” as m = 15-200, which is indefinite since “may be” implies either that is or it is not. If Applicant means to recite that  m is optional, it should so be recited.
Claim 2 recites the limitation "the raw material B" in 4.  There is insufficient antecedent basis for this limitation in the claim.
It is entirely not understood what is meant by “the use amount of the raw material B is hydrogen quantity in amino silicone oil of equal to molar weight”.
Additionally, although claims 4 – 7 are not being presently examined, they also contain many 35 U.S.C. 112 issues which should be fixed in case Group I is eventually found to be in condition for allowance and Applicant wants to rejoin the withdrawn claims.
Claim limitation “by means of” in line 3 of claim 1 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear if the structure modifying the “by means of” is sufficient for performing the claimed function. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 4,697,026) alone and/or in view of MUH et al (“Bismethacrylate-Based Hybrid Monomers via Michael-Addition Reactions”, Macromolecules, 2001, 34, pages 5778-5785).
LEE discloses (see entire document) a process to make a curing polymethyl siloxane containing an acrylate structure by performing a Michael addition reaction [as claimed]. The silicon compound comprises preferably a primary amine and is reacted with at least two acrylates or methacrylates [as claimed] (abstract, 2:64-3:10, 4:23-29).
The amino siloxane is represented below (7:3-12):

    PNG
    media_image1.png
    94
    300
    media_image1.png
    Greyscale

Wherein n = 10-300 [fully encompassing the claimed 15~200], and R = divalent hydrocarbon, such as methylene, ethylene, propylene, butylene (5:46-48, 5:59-62).
Examples of the acrylate includes ethylene glycol diacryate (column 7, 3rd formula):

    PNG
    media_image2.png
    73
    706
    media_image2.png
    Greyscale

LEE’s examples disclose structures having two acrylates or two methacrylates, such as tetraethyl glycol dimethacrylate (column 7), but is silent regarding a structure having one acrylate and one methacrylate. However, since LEE discloses that amino siloxane compound is reacted with at least two acrylates or methacrylates (2:64-3:10), one of ordinary skill in the art would be motivated to use any combination of two acrylates or two methacrylates or one acrylate with one methacrylate, interchangeably, with reasonable expectation of success. Note that it has been settled that: “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Further, it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; and the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.   

Additionally, a curable compound made by Michael addition reaction of a silicon group compound and an acrylate ethylene glycol methacrylate is known in the art, such as taught by  MUH:
MUH discloses (see entire document) a Michael addition reaction of an alkoxysilylamine, such as aminopropyltrimethoxysilane, with either an ethylene glycol acrylate methacrylate (EGAMA) or with an ethylene glycol bisacrylate (EGBA), (abstract; page 5779, left column, 2nd paragraph).
Below is the structure disclosed for the EGAMA or EGBA (see page 5779, right column):


    PNG
    media_image3.png
    147
    586
    media_image3.png
    Greyscale

and an example of the product with EGAMA is shown below (page 5780, left column):

    PNG
    media_image4.png
    254
    592
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have replaced LEE’s ethylene glycol bisacrylate with MUH’s ethylene glycol acrylate methacrylate since LEE discloses that the compound can comprise either acrylate or methacrylate and MUH discloses them as interchangeable wherein both references disclose Michael addition reactions of said compounds with an amino alkoxysilane compound to make a curing siloxane-acrylate structure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765